Title: From George Washington to Colonel Moses Hazen, 6 March 1779
From: Washington, George
To: Hazen, Moses


Sir,
[Middlebrook, 6 March 1779]
Immediately upon receipt hereof you are to proceed with your Regiment to Co’os—You are to March in three divisions for the benefit of covering your Men, at Night—You will see the whole put in motion before you leave your present Incampment, and will appoint one or more Officers, as the case may require, to collect your straglers & bring up your rear. Let your Rout be properly marked & allow a day between each division, the Officers commanding each to be responsable for the good order & conduct of their Men upon the March.
Upon your arrival at Newbury, you will know of Genl Bayley what Plan he has on foot for intelligence from Canada, & take such measures to obtain fresh advices as seem best adapted to the end. To know the prest disposition of the force in Canada, and how it will probably be employed in the Spring are essential objects; Intelligence on these points to be gained—if possible—& communicated without delay, to me. While this is doing your Regiment may be employed in extending the Road towards the River Sorrel or if that shall be deemed too hazardous (till a greater force may be assembled) you may mend and repair what has been already opened by Colo. Biddle.
You must not suffer the Officers to keep more Horses than are absolutely necessary for the discharge of their respective duties as care and saving in the articles of Forage & Provisions must be attended to with scrupulous exactness.
On your March, but in a more pointed manner when you approach Newbury inform yourself with some degree of certainty whether the Inhabitants would give much aid, by their personal Services, in an Expedition by the way of Co’os against Canada—if they could have a well grounded hope of a French fleet & Army appearing in the St Lawrence to co-operate with them. The result of these enquiries you will communicate to me as soon as you have obtained the requisite knowledge. Given at Head Qrs Middle brook this 6th day of March 1779.
G. Washington